UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant x Filed by a Party other than the Registrant ¨ Check the appropriate box: ¨ Preliminary Proxy Statement ¨ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials ¨ Soliciting Material Pursuant to §240.14a-12 CECIL BANCORP, INC. (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of filing fee (Check the appropriate box): x No fee required ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11.(set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: 127 North Street Elkton, Maryland 21921-5547 March 8, 2013 Dear Fellow Shareholder: We cordially invite you to attend our 2013 Annual Meeting of Shareholders to be held at the offices of Venable LLP, 750 East Pratt Street, Suite 900, Baltimore, Maryland, on Wednesday, April 17, 2013 at 9:00 a.m., Eastern Time. This year, we are again pleased to be using the new Securities and Exchange Commission rule that allows companies to furnish their proxy materials over the Internet. As a result, we are mailing shareholders of record a Notice of Internet Availability instead of a paper copy of this proxy statement and our 2012 Annual Report.The notice contains instructions on how to access those documents over the Internet. The notice also contains instructions on how stockholders can receive a paper copy of our proxy materials, including this proxy statement, our 2012 Annual Report and a proxy card. The Annual Meeting has been called for the following purposes: · Election of two directors; · Approval of a non-binding advisory resolution on executive compensation; and · Consideration of any other matters as may properly come before the Annual Meeting or any adjournments. At our Annual Meeting, we will discuss highlights of the past year. Our 2012 results are presented in detail in the 2012 Annual Report which is also available on the Internet. Directors and officers, as well as representatives of Stegman & Company, Cecil Bancorp’s independent registered public accounting firm, will be present to respond to any questions shareholders may have. Your Board of Directors recommends that you vote “FOR” the election of the Board’s nominees for directors and “FOR” approval of the non-binding advisory resolution on executive compensation. Your vote is important. Please complete the proxy card and return it in the enclosed, postage-paid envelope. Thank you for investing in Cecil Bancorp. Sincerely, /s/ William H. Cole, IV /s/ Mary B. Halsey William H. Cole, IV Mary B. Halsey Chairman of the Board President TABLE OF CONTENTS NOTICE OF ANNUAL MEETING 1 QUESTIONS AND ANSWERS 2 PROPOSAL I – ELECTION OF DIRECTORS 5 Director Nominees 5 Directors Continuing in Office 6 CORPORATE GOVERNANCE 7 Director Independence 7 Board Leadership Structure and Role in Risk Oversight 8 Board Meetings and Committees 8 Code of Ethics 10 VOTING SECURITIES OWNED BY DIRECTORS AND EXECUTIVE OFFICERS 10 DIRECTOR AND EXECUTIVE COMPENSATION 11 Director Compensation 11 Summary Compensation Table 12 Outstanding Equity Awards at December 31, 2012 13 Retirement, Severance and Change in Control Agreements 14 EQUITY COMPENSATION PLAN INFORMATION 15 PROPOSAL II – ADVISORY (NON-BINDING) VOTE ON EXECUTIVE COMPENSATION 15 CERTAIN TRANSACTIONS 16 OWNERS OF MORE THAN 5% OF CECIL BANCORP’S VOTING SECURITIES 17 SECTION 16(a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE 18 RELATIONSHIP WITH INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 18 PREAPPROVAL OF SERVICES 19 REPORT OF THE AUDIT COMMITTEE 19 OTHER MATTERS 20 SHAREHOLDER PROPOSALS AND COMMUNICATIONS 20 ANNUAL REPORT ON FORM 10-K 21 i Cecil Bancorp, Inc. 127 North Street Elkton, Maryland 21921-5547 NOTICE OF ANNUAL MEETING April 17, 2013 The Annual Meeting of Shareholders of Cecil Bancorp, Inc. will be held at Venable LLP, 750 East Pratt Street, Suite 900, Baltimore, Maryland, on Wednesday, April 17, 2013 at 9:00 a.m., Eastern Time. The Annual Meeting is for the purpose of considering and acting upon the: · election of two directors; · approval of a non-binding advisory resolution on executive compensation; and · consideration of any other matters as may properly come before the Annual Meeting or any adjournments. Your Board of Directors recommends a vote “FOR” the election of the two directors nominated and a vote “FOR” approval of the non-binding advisory resolution on executive compensation.The Board is not aware of any other business to come before the Annual Meeting. Only holders of record at the close of business on March 1, 2013 of shares of the Common Stock and other classes of capital stock entitled to vote with the Common Stock will be entitled to vote at the Annual Meeting and any adjournments or postponements. A Proxy Card and a Proxy Statement for the Annual Meeting are enclosed. Whether or not you attend the meeting in person, it is important that your shares be represented and voted. Please vote by completing, signing and dating your proxy card, and returning it as soon as possible in the enclosed, postage-paid envelope. You may change your proxy later or vote in person at the meeting, if you wish. The proxy statement, proxy card, Cecil Bancorp’s 2012 Annual Report, which includes its Annual Report on Form 10-K for the 2012 fiscal year, are first being distributed or made available on or about March 8, 2013. BY ORDER OF THE BOARD OF DIRECTORS /s/ Sandra D. Feltman Sandra D. Feltman Secretary Elkton, Maryland March 8, 2013 Important Notice Regarding Internet Availability of Proxy Materials For the Shareholder Meeting to be Held on April 17, 2013 The Proxy Statement and Annual Report to Shareholders are available at http://www.proxyvote.com PROXY STATEMENT QUESTIONS AND ANSWERS Q: Why did I receive a notice in the mail regarding the Internet availability of the proxy materials instead of a paper copy of the proxy materials? A: This year, we are again pleased to be using the Securities and Exchange Commission’s rule that allows companies to furnish their proxy materials over the Internet. As a result, we are mailing shareholders of record a Notice of Internet Availability about the Internet availability of the proxy materials instead of a paper copy of the proxy materials.All shareholders receiving the notice will have the ability to access the proxy materials over the Internet and request to receive a paper copy of the proxy materials by mail. Instructions on how to access the proxy materials over the Internet or to request a paper copy may be found in the notice. In addition, the notice contains instructions on how you may request to access proxy materials in printed form by mail or electronically on an ongoing basis. Q: What am I voting on? A: You are voting on: Proposal I—Election of the following directors: Matthew G. Bathon and Arthur S. Hock (See page 5); and Proposal II—Advisory (non-binding) vote on executive compensation (Page 15). Q: How does the Board recommend that I vote? A: The Board of Directors recommends that you vote "FOR" the election of its two nominees and "FOR" approval of the non-binding resolution on executive compensation. Q: Who is entitled to vote at the Annual Meeting? A: Shareholders of record of Cecil Bancorp’s Common Stock and Mandatory Convertible Cumulative Junior Preferred Stock, Series B (the “Series B Preferred Stock”) as of the close of business on March 1, 2013 (the “Record Date”) are entitled to vote at the Annual Meeting. If you hold your shares in street name, you will need additional documentation from your bank or broker to vote in person at the Annual Meeting. 2 Q: How do I vote? A: You may vote by completing, signing, and dating a proxy card, and returning it in the postage-paid envelope provided.For voting by telephone or over the internet, please see the instructions on the proxy card.If you return your signed proxy card but do not indicate your voting preference, your card will be voted in favor of the election of all directors and in favor of the non-binding resolution on executive compensation. You have the right to revoke your proxy any time before the Annual Meeting, and shareholders who attend the meeting may withdraw their proxies and vote in person if they wish. Q: Who will count the votes? A: Broadridge Financial Solutions, an investor communications service, will tabulate the votes. Q: What should I do if I receive more than one proxy card? A: If you receive more than one proxy card, it indicates that you own shares in more than one account, or your shares are registered in various names. You should vote all proxy cards you receive by completing, signing, dating, and returning each proxy card in the postage-paid envelope provided. Q: What constitutes a quorum at the Annual Meeting? A: On the Record Date, there were 7,425,869 shares of Cecil Bancorp Common Stock and 164,450 shares of Series B Preferred Stock issued and outstanding. Each share of Common Stock is entitled to one vote and each share of Series B Preferred Stock is entitled to ten votes voting with the Common Stock on all matters voted on at the Annual Meeting.Under the Articles of Incorporation, if any person acquires beneficial ownership of more than 10% of any class of the Company’s equity securities without the prior approval of the Continuing Directors (as defined in the Articles), any shares beneficially owned by such person in excess of 10% of the outstanding voting stock will only be entitled to one-hundredth of a vote per share.Accordingly, there are 8,138,702 votes entitled to be cast at the Annual Meeting.One-third of the outstanding shares, present or represented by proxy, will be a quorum for the Annual Meeting. If you submit a properly executed proxy card, you will be considered part of the quorum. Abstentions and shares held for you by your broker or nominee (broker shares) that are voted on any matter are counted towards quorum. Broker shares that are not voted on any matter are not included in determining the number of votes cast. 3 Q: Who may attend the Annual Meeting? A: All shareholders of record as of the Record Date may attend, although seating is limited. For directions to the Annual Meeting, please call (866) 570-1650 or visit our website at www.cecilbank.com. Q: What percentage of Cecil Bancorp stock did directors and executive officers own on the Record Date? A: Together, they beneficially owned approximately 13.46% of Cecil Bancorp's issued and outstanding Common Stock and 0.58% of the Series B Preferred Stock, which constituted 12.40% of the total votes entitled to be cast at the meeting. Q. What do I need to do if I hold shares in the Cecil Bancorp, Inc. Employee Stock Ownership Plan or Employees’ Savings and Profit Sharing Plan? A. If you are a participant in the Cecil Bancorp, Inc. Employee Stock Ownership Plan (the “ESOP”) or hold Common Stock through the Cecil Bancorp,Inc. Employees’ Savings and Profit Sharing Plan (the “401(k) Plan”), you will receive a voting instruction form from each plan that reflects all shares you may vote under these plans. Under the terms of the ESOP, all shares held by the ESOP are voted by the ESOP trustees, but each participant in the ESOP may direct the trustees on how to vote the shares of Common Stock allocated to his or her account. Unallocated shares and allocated shares for which no timely voting instructions are received will be voted by the ESOP trustees in the same proportion as participants vote allocated stock. Under the terms of the 401(k)Plan, you are entitled to direct the trustee how to vote the shares of Common Stock credited to your account in the 401(k) Plan. The 401(k) Plan trustee will vote all shares for which it does not receive timely instructions from participants at the direction of Cecil’s Board of Directors or the Plan Committee of the Board. The deadline for returning your voting instruction form to the trustees of the ESOP and 401(k) Plan is April 10, 2013. Q: Who pays for this proxy solicitation and how will solicitation occur? A: Cecil Bancorp’s Board of Directors is soliciting this proxy, and Cecil Bancorp will pay the cost of the solicitation. In addition to the use of the mail, employees of Cecil Bancorp and its subsidiaries may solicit proxies personally or by telephone, fax, or electronic mail, without additional compensation. Banks, brokerage houses and other nominees and fiduciaries are requested to forward the proxy material to beneficial owners of Cecil Bancorp stock and to obtain authorization to execute proxies on behalf of the beneficial owners. Upon request, Cecil Bancorp will reimburse these parties for their reasonable expenses in forwarding proxy material to beneficial owners. 4 PROPOSAL I—ELECTION OF DIRECTORS Your Board of Directors is currently composed of six members.Each of the directors also serves as a director of our bank subsidiary, Cecil Bank. Directors of Cecil Bancorp are divided into three classes and are elected for terms of three years and until their successors are elected and qualified. At the Annual Meeting, two directors will be elected for terms expiring at the 2016 Annual Meeting. The Board of Directors has nominated for re-election Matthew G. Bathon and Arthur S. Hock, each of whom is currently a director, each to serve for a term of three years, and until their successors are elected and qualified. Each nominee must be elected by a plurality of shares voted in this election. The individuals named as proxies on your proxy card will vote for the election of each nominee unless you withhold authorization. Each nominee has agreed to serve his term, if elected. If any nominee is unable to stand for re-election at this Annual Meeting, the Board may reduce its size or nominate an alternate candidate, and the proxies will be voted for the alternate candidate. Directors are elected by a plurality of the votes cast that is, the two nominees who receive the most votes win. Votes that are withheld and broker non-votes will have no effect on the outcome of the election. Your Board recommends a vote FOR these directors. The biographies of each of the nominees and continuing directors below contains information regarding the person’s service as a director, business experience, director positions held currently or at any time during the last five years, information regarding involvement in certain legal or administrative proceedings, if applicable, and the experiences, qualifications, attributes or skills that caused the Nominating and Corporate Governance Committee and the Board to determine that the person should serve as a director for the Company beginning in 2013. DIRECTOR NOMINEES Term Expiring in 2013 Matthew G. Bathon Director Since 1999 Mr. Bathon, age 51, is an attorney with the Berwyn, PA law firm of Toscani & Lindros, LLP where he is engaged in the full-time practice of law.Mr. Bathon is a former owner of Bentley’s Restaurant and Banquet Facilities, has served as an officer and director of Northern Chesapeake Hospice Foundation, and is a former member of B-E Realty, LLC, which owns and manages real estate interests in Cecil County.He has also served as a member of the Cecil County Ethics Commission, a director of the Cecil 5 County chapter of the American Red Cross, the Cecil County FEMA Board, and as a Trustee of Mount Aviat Academy.His legal background and participation in our local community for 29 years brings knowledge of the local economy and business opportunities for the Bank. Arthur S. Hock Director Since 2012 Mr. Hock, age 64, is a self-employed property manager and resides in Chestertown, Maryland.A U.S. Navy Veteran, Mr. Hock specializes in business management, with experience in retail, wholesale, manufacturing, and excavation.Mr. Hock has previously served on the Chestertown Historical Commission, the Kent County Sanitary District Commission, the Maryland Foster Care Review Board, the Kent and Queen Anne’s Hospital Board and Hospital Foundation Board, the Chestertown Planning Commission, the Chestertown Comprehensive Plan Commission, and the Chestertown Rotary Club.Mr. Hock currently serves on the Maryland Transportation Authority Board, the Maryland Judicial Nominations Commission, and the Kent County Bay Bridge Watch Commission.His career in business and public service and his participation in our local community for over 45 years bring knowledge of the local economy and business opportunities for the Bank. DIRECTORS CONTINUING IN OFFICE Term Expiring in 2014 Mark W. Saunders Director Since 2005 Mr. Saunders, age 38 and Vice Chairman of the Board, is the General Manager and an Officer of Bay Ace Hardware, Inc. located in Elkton and Rising Sun, Maryland.Mr. Saunders is a member of the Board of Appeals for Cecil County and the Trial Courts Judicial Nominating Committee for Commission District Two.Mr. Saunders is a recent graduate of the Maryland Bankers Association, Maryland Bankers School.His participation in our local community for 17 years brings knowledge of the local economy and business opportunities for the Bank. Term Expiring in 2015 Mary B. Halsey Director Since 1995 Ms. Halsey, age 51, became President and Chief Executive Officer of the Company and Cecil Bank in July 1995.Ms. Halsey joined Cecil Bank in 1980 and has been employed in various capacities since that time, including the positions of Chief Operating Officer and Principal Financial and Accounting Officer, which she held from 1993 until becoming President and Chief Executive Officer in 1995.Ms. Halsey is a director and officer of the Southeastern Conference of Community Bankers, Inc.In March 2008, Ms. Halsey was appointed as a member of the Maryland Transportation Authority Board to serve a three year term.She is currently serving her second term.Ms. Halsey is also a member of the Board of the Boys and Girls Club of Cecil County.Ms. Halsey is a past director of the Maryland Bankers Association, and formerly 6 served as Chairman of the Consumer Education Council.Ms. Halsey previously served as Trustee of Mt. Aviat Academy, and Secretary of the Northern Chesapeake Hospice Foundation.She is a member of Church of the Good Shepherd Parish.She has previously served as Vice President and Director of the North East Chamber of Commerce, as Director of the Union Hospital of Cecil County Health System, Inc., and Director of the YMCA of Cecil County, Maryland.Her many years of service in many areas of operations at the Bank and duties as President and Chief Executive Officer of the Company and the Bank bring a special knowledge of the financial, economic and regulatory challenges the Company faces and makes her well-suited to educating the Board on these matters. Thomas L. Vaughan, Sr. Director Since 2003 Mr. Vaughan, age 63, is the past owner and President of Ship Watch Inn, Inc., a bed and breakfast located in Chesapeake City, Maryland.Mr. Vaughan founded Canal Plumbing Company in 1977 and continues to operate it as a plumbing contracting company.Mr. Vaughan is a member of Knight House Farms, LLC and Katem, LLC, real estate management companies.Mr. Vaughan is a member of the Cecil County Plumbing Board.Mr. Vaughan previously served on the Chesapeake City Board of Appeals and is a past member of the Chesapeake Historic Commission and a past Council member.His participation in our local community for over four decades brings knowledge of the local economy and business opportunities for the Bank. William H. Cole, IV Director Since 2008 Mr. Cole, age 41 and Chairman of the Board, is Associate Vice President, Institutional Advancement at the University of Baltimore and Assistant Director of the University of Baltimore Foundation, and is a member of the Baltimore City Council.Mr. Cole also serves on the Board of Directors of Visit Baltimore, Downtown Partnership of Baltimore, Midtown Community Benefits District, and the Flag House & Star Spangled Banner Museum.Mr. Cole is a former member of the Maryland House of Delegates and former Special Assistant to Congressman Elijah E. Cummings.Additionally, Mr. Cole is an honorary Board Member of Sports Legends & Babe Ruth Museum and Fort McHenry Business Association.His participation in our local community for more than two decades brings knowledge of the local economy and business opportunities for the Bank. CORPORATE GOVERNANCE Director Independence The Board of Directors has determined that Directors Bathon, Cole, Hock and Vaughan would be considered independent under the meaning of the Listing Standards of The Nasdaq Stock Market (the “Listing Standards”) if Cecil Bancorp’s Common Stock were listed there.In determining independence of directors, the Board of Directors considered the deposit and loan relationships that directors have with Cecil Bank as well as certain business relationships. 7 Board Leadership Structure and Role in Risk Oversight Under the Board of Directors’ current leadership structure, the offices of Chairman of the Board and Chief Executive Officer are held by separate individuals.William H. Cole, IV serves as Chairman of the Board of Directors and Mary B. Halsey serves as Chief Executive Officer.The Board of Directors has also appointed Matthew G. Bathon to serve as lead independent director with authority to call meetings of independent directors. The Board of Directors has general oversight authority with respect to the Company’s risk management function with authority delegated to various board committees to review risk management policies and practices in specific areas of the Company’s business.The Audit Committee is primarily responsible for overseeing the Company’s risk management.The Audit Committee works closely with officers involved in the risk management function including the internal audit staff who report directly to the Audit Committee. Board Meetings and Committees Cecil Bancorp’s Board conducts its business through meetings of the Board and of its Committees. The Board meets quarterly and may have additional special meetings. The Board met seven times during 2012.During 2012, no director attended fewer than 75% of the meetings of the Board and the Committees on which he or she served. Audit Committee. The Audit Committee of the Board oversees and reports to the Board of Directors regarding accounting and financial reporting processes, the audits of the financial statements, the qualifications and independence of Registered Public Accounting Firms (“independent auditors”) engaged to provide independent audits and related services, and the performance of the internal audit function and independent auditors; and performs the other duties of the Committee specified by federal securities laws and regulations, the Federal Deposit Insurance Act and related regulations (the “FDIA”), and its charter. The Committee, in its capacity as a Committee of the Board, is responsible for the appointment, compensation, retention, evaluation, termination, and oversight of the work of any independent auditor employed by Cecil Bancorp for the purpose of preparing or issuing an audit report or related work. The independent auditors report to the Committee. The Committee is responsible for the resolution of any disagreements between management of Cecil Bancorp and the independent auditors regarding financial reporting. All members of the Committee are “independent” as defined in regulations of the Securities and Exchange Commission (“SEC”), the FDIA, and the Listing Standards. The Company does not currently have an “Audit Committee financial expert,” as defined under the rules of the SEC, serving on its Audit Committee. The Company believes that all the members of the Audit Committee are qualified to serve on the Committee and have the experience and knowledge to perform the duties required of the Committee. The Company does not have any independent directors who would qualify as an Audit Committee financial expert, as defined. The Company believes that it has been, and may continue to be, impractical to recruit such a director unless and until the Company is significantly larger. The Committee has adopted a written charter, which has been approved by the Board of Directors and was included 8 as an appendix to the 2012 Proxy Statement.A copy of the Audit Committee Charter is not posted on our website.The Committee met four times in 2012. Current members are Mr. Bathon, Chairman, Mr. Hock, and Mr.Vaughan. Compensation Committee. The Compensation Committee reviews Cecil Bancorp’s compensation policies and employee benefit plans and programs, and recommends compensation for executive officers and directors, subject to Board approval. Cecil Bancorp recognizes that the ability to retain and recruit executive officers is critical to the achievement of its annual and long range goals. It seeks to maintain that ability by establishing market-competitive total compensation for its executive officers that rewards achievement of those goals. Under the compensation policies of Cecil Bancorp, compensation is paid based both on the executive officer’s knowledge, skills, and performance and company performance. Cecil Bancorp intends that total compensation and its components be market competitive and consistent with company performance goals. The Compensation Committee assesses the competitiveness of the total compensation and its components and the appropriateness of the mix of compensation components based upon an annual review that generally considers peer comparisons and other information.As a result of Cecil Bancorp’s participation in the TARP Capital Purchase Program of the U.S. Treasury Department, the Compensation Committee must review incentive compensation plans to determine if they encourage undue or unnecessary risk.The Compensation Committee has adopted a written charter which has been approved by the Board of Directors and was included as an appendix to the Proxy Statement for the 2011 Annual Meeting of Shareholders.A copy of the Compensation Committee charter is not posted on our website.The Compensation Committee met three times during 2012.Current members of the Committee are Directors Vaughan, Chairman, Bathon, Cole and Hock.All members of this Committee are non-employee directors and are independent directors within the meaning of the Listing Standards. The Incentive Compensation Plan Committee selects key employees who will be eligible to receive annual cash awards under the Cecil Bancorp Incentive Compensation Plan. The Incentive Compensation Plan Committee did not meet during 2012.Current members of the Committee are Directors Vaughan, Bathon, Cole, and Hock. Nominating Committee.The Board of Directors has appointed a Nominating and Corporate Governance Committee consisting of Directors Cole, Chairman, Bathon, Hock, and Vaughan, each of whom is independent under the Listing Standards to recommend nominees for director.The Nominating and Corporate Governance Committee met once to recommend nominees for election at this year’s annual meeting. In its determination of whether or not to recommend a director for nomination, the Nominating and Corporate Governance Committee considers whether or not such director meets the minimum criteria for board membership based upon the director’s honesty, integrity, reputation in his or her community, existence of any actual or potential conflicts of interest, and past service as a director, and may consider additional factors it deems appropriate.The Committee may consider diversity in market knowledge, background, experience, qualifications, and other factors as part of its evaluation of each candidate. The Nominating and Corporate Governance Committee also is responsible for considering persons recommended for nomination as directors by shareholders, other directors, 9 and officers. As a matter of policy, no shareholder nomination or recommendation will be considered unless the committee determines, in its good faith discretion, that (i) the manner and substance of the recommendation or nomination and the related information and materials provided in connection with the recommendation or nomination comply with the procedural and substantive requirements of Cecil Bank’s Articles of Incorporation, relevant Bylaws, and state and federal law, and (ii) if elected, the person recommended or nominated may lawfully serve on the board. Shareholders may submit recommendations for director candidates for consideration by the Committee to the Secretary by first class mail.Please also see “Shareholder Proposals and Communications” on page 20 of this Proxy Statement.The Nominating and Corporate Governance Committee has adopted a written charter which has been approved by the Board of Directors and was included as an appendix to the proxy statement for the 2011 Annual Meeting of Shareholders.A copy of the Nominating and Corporate Governance Committee charter is not posted on our website. Code of Ethics The Board of Directors of Cecil Bancorp has adopted a code of ethics that applies to all directors, officers, and employees of Cecil Bancorp and its consolidated subsidiaries. This code is available to any person upon request without charge by writing to the Secretary, Cecil Bancorp, Inc., P.O. Box 568, 127 North Street, Elkton, Maryland21922-5547. VOTING SECURITIES OWNED BY DIRECTORS AND EXECUTIVE OFFICERS The shares of Cecil Bancorp’s Common Stock and Series B Preferred Stock that were beneficially owned on the Record Date by persons who were directors and executive officers as of the Record Date, are shown below. Common Stock Series B Preferred Stock Amount and Amount and Percent of Nature of Nature of Total Beneficial Percent Beneficial Percent Voting Name Ownership (1) of Class (2) Ownership (1) of Class (2) Power (3) Matthew G. Bathon 2.02% 1.84% William H. Cole, IV 0.04% 0.03% Mary B. Halsey 6.20% 0.24% 5.71% Arthur S. Hock 0.05% 0.12% 0.07% Mark W. Saunders 1.96% 0.12% 1.82% Thomas L. Vaughan, Sr. 1.54% 1.41% Brian J. Hale 0.80% 0.06% 0.75% Sandra D. Feltman 0.78% 50 0.03% 0.71% Thomas J. Ahearn R. Lee Whitehead 0.07% 0.07% All Directors and Executive Officers as a Group (10 persons) 13.46% 0.58% 12.40% Beneficial ownership is defined by rules of the Securities and Exchange Commission, and includes shares that the person has or shares voting or investment power over and shares that the person has a right to acquire within 60 days from the Record Date.Unless otherwise indicated, ownership is direct and the named individual exercises sole voting and investment power over the shares listed as beneficially owned by such person. A decision to disclaim beneficial ownership is made by the individual, not Cecil Bancorp. 10 In calculating the percentage ownership of each named individual and the group, the number of shares outstanding includes any shares that the person or the group has the right to acquire within 60 days of the Record Date. Percent of total voting power with respect to all shares of our Common Stock and Series B Preferred Stock, voting together as a single class.Each holder of Common Stock is entitled to one vote per share of Common Stock and each holder of Series B Preferred Stock is entitled to 10 votes per share on all matters submitted to stockholders for a vote.The Common Stock and Series B Preferred Stock vote together as a single class on all matters submitted to stockholders for a vote.Each share of Series B Preferred Stock is convertible at the option of the holder into 10 shares of the Common Stock.Under Cecil Bancorp’s Articles of Incorporation, any shares beneficially owned by any person in excess of 10% of the outstanding voting stock are only entitled to one one-hundredth of a vote per share unless the acquisition of such beneficial ownership was approved in advance by the Continuing Directors. Excludes 213,756 shares held by the ESOP for which directors Bathon, Cole, and Vaughan serve as trustees and Plan Committee Members. Includes 24,800 shares owned by a trust as to which Mr.Bathon is a trustee with voting power only. Includes 125,767 shares allocated to executive officers under the ESOP as of the Record Date. Includes 111,390 shares held in the 401(k) Plan by Mary B. Halsey and 13,929 shares held in the 401(k) Plan by Brian J. Hale. DIRECTOR AND EXECUTIVE COMPENSATION Directors’ Fees. During 2012, Directors received $1,000 for each regular meeting of the Board attended and $150 for each Committee meeting attended.Between November 2011 and May 2012, directors of the Company voluntarily temporarily suspended their fees.The Vice Chairman is a full time employee of the Bank and earns a base salary of $64,350, and the Audit Committee Chairman receives $775 for each Audit Committee meeting attended. Director Compensation Fees Earned Non-Equity or Paid in Stock Incentive Plan All Other Name Cash Awards(1) Compensation Compensation(2) Total Matthew G. Bathon $ $
